223 F.2d 470
UNITED STATES of America, Plaintiff-Appellee,v.Salvatore DI BELLA, Defendant-Appellant.
No. 327.
Docket 23585.
United States Court of Appeals Second Circuit.
Argued June 9, 1955.
Decided June 9, 1955.

Appeal from the United States District Court for the Eastern District of New York; Walter Bruchhausen, Judge.
Matthew H. Brandenburg, New York City (Ralph J. Barra, New York City, of counsel), for appellant.
Leonard P. Moore, U. S. Atty., for Eastern Dist. of New York, Brooklyn, N. Y. (Paul Windels, Jr., Brooklyn, N. Y., and Frances Thaddeus Wolff, New York City, of counsel), for appellee.
Before CHASE and MEDINA, Circuit Judges, and RYAN, District Judge.
PER CURIAM.


1
Judgment affirmed in open court.